951 F.2d 1200
Lee Alphonso MOORE, Plaintiff-Appellant,v.U.S. ATTORNEY GENERAL;  J. Michael Quinlan, Director, Bureauof Prisons;  K.W. Hawk, Asst. Director, Central Office;  SamCalborne, Asst. Regional Director, North Central RegionalOffice;  T. Lee Conner, Assoc. Warden, United StatesPenitentiary Leavenworth, Defendants-Appellees.
No. 91-3085.
United States Court of Appeals,Tenth Circuit.
Dec. 30, 1991.

Appeal from the United States District Court for the District of Kansas;  Richard D. Rogers, J.  (D.C. No. 90-3136-R).
Lee Alphonso Moore, pro se.
Before McKAY, Chief Judge, SEYMOUR and EBEL, Circuit Judges.
McKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This matter is before the court on Appellant's motion to proceed on appeal without prepayment of costs or fees.   We grant Appellant's motion and proceed to the merits of the case.   See 28 U.S.C. § 1915(a);  Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962);  Ragan v. Cox, 305 F.2d 58 (10th Cir.1962).


3
Appellant challenges the district court's dismissal of his claim that Appellees have violated his constitutional rights by refusing to change his race classification in Bureau of Prison Records from "Black" to "African American."   We AFFIRM the district court's disposition, found at 737 F. Supp. 1186 (D.Kan.1990), and hold that no constitutional issue has been raised.


4
AFFIRMED.